DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (5,440,603).
In re Claims 1 and 9, Sugita teaches an electrical system/processing circuit as seen in Figure 2, comprising: a timer circuit (36, col 4 lines 1-3); and an integrated circuit device, the integrated circuit device comprising: input/output (I/O) pins (23) configured to conduct I/O signals between internal circuitry of the integrated circuit device and a device that is external to the integrated circuit device (col 6 lines 55-67); a reset circuit (31) configured to transmit a system reset signal (R) responsive to a fault signal received from the timer circuit, the system reset signal to trigger a system reset of the integrated circuit device (col 4 lines 1-11); an I/O circuit (35) operably coupled to the I/O pins, the I/O circuit configured to selectively operate the I/O pins in an electrically floating state responsive to the system reset of the integrated circuit device (col 2 lines 42-47 and col 4 lines 1-11), the I/O circuit further configured to selectively operate the I/O pins in the electrically floating state responsive to a signal (D) provided by the timer circuit independently from the reset circuit (col 6 line 38 - col 7 line 19).
In re Claim 2, the signal output from the timer circuit comprises a safety signal D (Col 4 lines 1-11).
In re Claim 4, the integrated circuit is considered to comprise the timer circuit 36.
In re Claim 12, Sugita teaches that the timer circuit is configured to transmit a fault signal D to the reset circuit 31 responsive to a detection of a fault of the processing circuit (col 4 lines 1-11).
In re Claim 13, Sugita teaches a method of operating an integrated circuit device, the method comprising: comparing a value indicated by a count register 1 of a timer circuit 36 to one or more thresholds (col 5 lines 4-15); transmitting, by the timer circuit, a safety signal D to an input/output (I/O) circuit 35 responsive to a detection that the value indicated by the count register is outside of one or more predetermined ranges of values defined by the one or more thresholds (col 5 lines 28-35 and as seen in Figure 2), the transmitting of the safety signal independent of a reset circuit 31 and a central processing unit (CPU) 29 of the integrated circuit device (the signal D from the timer circuit 36 is output directly to the I/O circuit 35 as seen in Figure 2); and operating I/O pins of the integrated circuit device in an electrically floating state responsive to the safety signal (col 6 line 38 - col 7 line 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (5,440,603).
In re Claim 5, the teaching of Sugita has been discussed above, but does not specifically disclose that the timer circuit is external to the integrated circuit device.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the timer 36 of Sugita as external to the integrated circuit in order to fabricate integrated circuits that are compatible with various other watch dog timers and vice versa, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlicnrnan, 168 USPQ 177.
In re Claim 6, upon modification, the output signal D from the timer 36 would be input or output from a pin (i.e., “safety pin”) of the integrated circuit or timer, respectively.
Claim(s) 3, 7, 10, 11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (5,440,603) in view of Sawaguchi (2012/0079328) and Oshima et al (2002/0116670).
In re Claim 3, Sugita teaches a CPU 29 that is reset based on an output from the timer 36 (col 4 lines 1-11), but does not specifically teach a non-maskable interrupt (NMI) signal being output from the timer circuit or an interrupt circuit.
Sawaguchi teaches that before a timer 2 issues a reset command to a CPU 1, it first issues an NMI signal that is received regardless of the state and mode so that failure information can be collected (paragraphs 20-23, and 51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the timer of Sugita to output an NMI signal to the CPU as taught by Sawaguchi, since Sawaguchi teaches that by doing so failure information can be collected.
Oshima teaches that an interrupt circuit 402 can be utilized in a computer to interrupt a CPU 401 among a plurality of CPUs based on receiving an NMI signal from a timer WDT 2 (paragraphs 21 and 28-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an interrupt circuit as taught by Oshima with the integrated circuit of Sugita, since Oshima teaches that the interrupt circuit can be used to interrupt a CPU based on input from a timer, especially if the CPU is one of many CPUs present.
In re Claim 7, see discussion claims 3 and 5 above.  Upon modification, the NMI signal output from the timer 36 would be input or output from a pin (i.e., “interrupt pin”) of the integrated circuit or timer, respectively.
In re Claim 10, see discussion of claim 3 above.
In re Claim 11, see discussion of claim 3 above.  The NMI signal to the interrupt circuit is considered a “reset signal”.  Additionally, Sugita teaches that the reset circuit 31 can cause a system reset based on inputs other than the timer circuit (col 1 lines 45-48), but does not specifically teach that the timer circuit outputs a reset signal that triggers a system reset independently from the system reset signal from reset circuit 31.
Sawaguchi teaches that a reset signal from a timer circuit 2 can be input directly to a CPU (paragraph 16) to cause a system reset (paragraphs 22-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to input the reset signal from the timer 36 of Sugita directly to the integrated circuit as taught by Sawaguchi since it would allow the reset circuit 31 of Sugita to be bypassed to reduce the complexity in implementing a system reset from the timer circuit.
In re Claim 14, see discussion of claim 3 above.
In re Claim 15, Sugita teaches that the reset circuit 31 can cause a system reset based on inputs other than the timer circuit (col 1 lines 45-48), but does not specifically teach that the timer circuit outputs a reset signal that triggers a system reset independently from the system reset signal from reset circuit 31.
Sawaguchi teaches that a reset signal from a timer circuit 2 can be input directly to a CPU (paragraph 16) to cause a system reset (paragraphs 22-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to input the reset signal from the timer 36 of Sugita directly to the integrated circuit as taught by Sawaguchi since it would allow the reset circuit 31 of Sugita to be bypassed to reduce the complexity in implementing a system reset from the timer circuit.
In re Claim 16, Sawaguchi teaches that the NMI signal is transmitted before the reset signal (paragraphs 20-23).
In re Claim 17, Sugita teaches a method of operating a timer circuit (36), the method comprising: detecting a fault in operation of an integrated circuit device (col 4 lines 1-11): asserting, responsive to a determination that the detected fault merits floating of I/O pins, a safety signal D configured to trigger an input/output (I/O) circuit 35 of the integrated circuit device to operate I/O pins of the integrated circuit device in an electrically floating state (col 6 line 38 - col 7 line 19)  independently of a central processing unit (CPU) 29 and a reset circuit 31 of the integrated circuit device (as seen in Figure 1, signal D is input directly to the I/O circuit 35).
Additionally, Sugita teaches that the reset circuit 31 can cause a system reset based on inputs other than the timer circuit (col 1 lines 45-48), but does not specifically teach that the timer circuit outputs a reset signal that triggers a system reset independently from the system reset signal from reset circuit 31 and does not specifically teach a non-maskable interrupt (NMI) signal being output from the timer circuit or an interrupt circuit.
Sawaguchi teaches that before a timer 2 issues a reset command to a CPU 1, it first issues an NMI signal that is received regardless of the state and mode so that failure information can be collected (paragraphs 20-23, and 51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the timer of Sugita to output an NMI signal to the CPU as taught by Sawaguchi, since Sawaguchi teaches that by doing so failure information can be collected.
Oshima teaches that an interrupt circuit 402 can be utilized in a computer to interrupt a CPU 401 among a plurality of CPUs based on receiving an NMI signal from a timer WDT 2 (paragraphs 21 and 28-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an interrupt circuit as taught by Oshima with the integrated circuit of Sugita, since Oshima teaches that the interrupt circuit can be used to interrupt a CPU based on input from a timer, especially if the CPU is one of many CPUs present.
Sawaguchi teaches that a reset signal from a timer circuit 2 can be input directly to a CPU (paragraph 16) to cause a system reset (paragraphs 22-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to input the reset signal from the timer 36 of Sugita directly to the integrated circuit as taught by Sawaguchi since it would allow the reset circuit 31 of Sugita to be bypassed to reduce the complexity in implementing a system reset from the timer circuit.
In re Claim 18, the teaching of Sugita has been discussed above, but does not specifically disclose that the timer circuit is external to the integrated circuit device.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the timer 36 of Sugita as external to the integrated circuit in order to fabricate integrated circuits that are compatible with various other watch dog timers and vice versa, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlicnrnan, 168 USPQ 177.
In re Claim 19, the integrated circuit is considered to comprise the timer circuit 36.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (5,440,603) in view of Sawaguchi (2012/0079328).
In re Claim 8, see discussion of claim 5 above.  Additionally, Sugita teaches that the reset circuit 31 can cause a system reset based on inputs other than the timer circuit (col 1 lines 45-48), but does not specifically teach a reset pin or that the timer circuit outputs a reset signal that triggers a system reset independently from the system reset signal from reset circuit 31.
Sawaguchi teaches that a reset signal from a timer circuit 2 can be input directly to a CPU (paragraph 16) to cause a system reset (paragraphs 22-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to input the reset signal from the timer 36 of Sugita directly to the integrated circuit as taught by Sawaguchi since it would allow the reset circuit 31 of Sugita to be bypassed to reduce the complexity in implementing a system reset from the timer circuit.
Upon modification, the reset signal output from the timer 36 would be input or output from a pin (i.e., “reset pin”) of the integrated circuit or timer, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Forler et al (2003/0158700) teaches an IC 20 with a RESET and an NMI terminal as seen in Figure 1.  Rietze et al (2003/0097487) teaches a watch dog timer that produces an NMI signal before a Reset request (paragraph 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        a